DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Objections
The objection to the claims is withdrawn in view of the amendments thereto.

Claim Rejections - 35 USC § 112
The rejections of claims 2-4 and 13-14 under 35 USC § 112 are withdrawn in view of the amendments thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “A microelectrochemical accelerometer” which is not described in the original specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 recite the limitation "microelectromechanical accelerometer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “at least one sensor configured to measure an amplitude of vibration of said mobile portion in at least one detection direction contained in a plane of the accelerometer” which is unclear. It is unclear which plane, i.e. XY, XZ or YZ is applicable.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 8-11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20110030472 to Aziz, or in the alternative under 35 U.S.C. 103 as obvious over Aziz in view of FR 2689642 to Dufour.
Regarding Claim 1, Aziz discloses a microelectrochemical accelerometer (FIGS. 1-2, accelerometer 110; ¶¶ [0037]-[0041]), comprising: a support (FIGS. 1-2, substrate ¶¶ [0037]-[0041]), a mobile portion configured to be vibrated with respect to the support (FIGS. 1-2, proof mass 120; ¶¶ [0037]-[0041]), the mobile portion having a bottom surface facing the support, the bottom surface having a surface area larger than that of side surfaces of the mobile portion that do not face the support (FIGS. 1-2, bottom of proof mass 120 with area larger than sides; ¶¶ [0037]-[0041]), at least one sensor configured to measure an amplitude of vibration of said mobile portion in at least one detection direction contained in a plane of the accelerometer (FIGS. 1-3, first and second sense combs 50a-b; ¶¶ [0029]-[0043]), and the accelerometer comprising at least one foot extending in a longitudinal direction to connect the support and the mobile portion, anchored on the support by a first end and fixed to the mobile portion by a second end, and configured to allow the mobile portion to vibrate at least along said at least one detection direction under an effect of an acceleration force (FIGS. 2a-2d, suspensions 160 with anchors 130a-d; ¶¶ [0037]-[0041]), said at least one sensor being located at least partially under the mobile portion as viewed in the longitudinal direction (FIGS. 1-3, bottom sense combs 50a-b; ¶¶ [0029]-[0043]). Assuming arguendo that the lower sensing capacitor is not located at least partially under the mobile portion as viewed in the longitudinal direction, Dufour discloses said at least one sensor being located at least partially under the mobile portion as viewed in the longitudinal direction (Figs. 7-8, electrodes 8b beneath mass 2; lines 164-218). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Aziz by providing said at least one sensor being located at least partially under the mobile portion as viewed in the longitudinal direction as in Dufour in order to provide for size reduction.
Regarding Claim 2, Aziz discloses the at least one foot has a section in the plane of the accelerometer having a surface area less than a surface area of a surface of the mobile portion in the plane of the accelerometer (FIGS. 2a-2d, suspensions 160 with anchors 130a-d both with smaller surface area than proof mass 120; ¶¶ [0032]-[0041]).
Regarding Claim 3, Aziz discloses the at least one foot comprises several feet anchored on the support by respective first ends and fixed to the mobile portion by respective second ends, and wherein a sum of areas of surfaces of the sections of the feet in the plane of the accelerometer is less than an area of a surface of the mobile portion in the plane of the accelerometer (FIGS. 2a-2d, suspensions 160 with anchors 130a-d all with smaller surface area than proof mass 120; ¶¶ [0032]-[0041]).

Regarding Claim 4, Aziz discloses an area of a surface of the section of the at least one foot is less than or equal to 10% of an area of the surface of the mobile portion (FIGS. 2a-2d, suspensions 160 with anchors 130a-d all with smaller surface area than proof mass 120; ¶¶ [0032]-[0041]).
Regarding Claim 6, Aziz discloses the at least one foot has a circular or square section in the plane of the accelerometer (FIGS. 2a-2d, suspensions 160 with anchors 130a-d all with square cross-section; ¶¶ [0032]-[0041]).
Regarding Claim 8, Aziz discloses the mobile portion has a square shape in the plane of the accelerometer or a cylindrical shape with an axis normal to the plane of the accelerometer (FIGS. 1-3, proof mass 120 with square cross-section; ¶¶ [0030]-[0041]), and wherein the accelerometer has two detection axes (Figs. 3C-G, four sensors (including, MEMS gyroscopes and accelerometers; ¶¶ [0042]-[0043]).
Regarding Claim 9, Aziz discloses an excitation device configured to vibrate the mobile portion at [[its]] a resonance frequency of the mobile portion (Figs. 1-3, first and second drive combs 40a-40b; ¶¶ 0029]-[0043]), and wherein the at least one sensor is configured to measure a variation in the resonance frequency (Figs. 1-3, first and second sense combs 50a-b; ¶¶ 0029]-[0043]).
Regarding Claim 11, Aziz discloses the at least one sensor is a capacitive sensor comprising at least one electrode carried by the mobile portion and an electrode carried by the support (Figs. 1-3, first and second capacitive sense combs 50a-b; ¶¶ 0029]-[0043]).
Regarding Claim 13, Aziz discloses the mobile portion comprises at least one material having a density greater than a predetermined value (FIGS. 2a-2d, silicon proof mass 120; ¶¶ [0032]-[0041), and the at least one foot is made of a rigid material (FIGS. 2a-2d, silicon suspensions 160 with anchors 130a-d; ¶¶ [0032]-[0041]). Note, in ¶¶ [0057]-[0058] of the instant disclosure silicon is disclosed as being a rigid, high density material.
Regarding Claim 14, Aziz discloses the sum of areas of the surfaces of the sections of the feet in the plane of the accelerometer is less than or equal to 10% of the area of the surface of the mobile portion (FIGS. 2a-2d, suspensions 160 with anchors 130a-d all with smaller surface area than proof mass 120; ¶¶ [0032]-[0041]).
Regarding Claim 15, Aziz discloses a system for measuring an acceleration, the system comprising a plurality of microelectromechanical accelerometers according to claim 1 (Figs. 1-3, MSD systems, including MEMS gyroscopes and accelerometers; ¶ [0002], [0029]-[0044]), each mobile portion comprising at least two edges in [[the]] a plane of the system, each one of the edges directly facing an edge of a mobile portion of an adjacent microelectromechanical accelerometers accelerometer (Figs. 1-3, MSD systems, with adjacent gyroscopes and accelerometers; ¶ [0002], [0029]-[0044]).
Regarding Claim 16, Dufour discloses the mobile portion is a rectangular parallelepiped with the bottom surface of the mobile portion facing the support, the bottom surface and a top surface each being a largest surface of the parallelepiped (Figs. 7-8, rectangular mass 2; lines 164-218).

Claims 5, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aziz or Aziz in view of Dufour as applied to claim 1, in view of US 20060225506 to Madni.
Regarding Claim 5, Aziz or Aziz in view of Dufour discloses the microelectromechanical accelerometer according to claim 1. However, although Dufour discloses “equi-directionality being able to be accentuated or reduced by the designer, for example by varying the geometry of the shaft “,  Aziz and Dufour do not explicitly disclose the mobile portion and/or the at least one foot have a shape that favors at least one vibration direction of the mobile portion corresponding to the at least one detection direction. Madni discloses the mobile portion and/or the at least one foot have a shape that favors at least one vibration direction of the mobile portion corresponding to the at least one detection direction (Figs. 1-2, supporting beam 130 with rectangular cross section; ¶¶ [0017]-[0024], [0066]-[0069]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Aziz by providing the mobile portion and/or the at least one foot have a shape that favours at least one vibration direction of the mobile portion corresponding to the at least one detection direction as in Madni in order to provide for greater directional stability in sensing.
Regarding Claim 7, Madni discloses the section of the at least one foot in the plane of the accelerometer has a smaller dimension in the detection direction with respect to the dimension in a direction orthogonal to the detection direction (Figs. 1-2, supporting beam 130 with rectangular cross section; ¶¶ [0017]-[0024], [0066]-[0069]).
Regarding Claim 12, Aziz or Aziz in view of Dufour discloses the microelectromechanical accelerometer according to claim 1. However, Aziz and Dufour donot explicitly disclose the at least one sensor is a piezoelectric and/or piezoresistive sensor comprising at least one suspended beam between the foot and the support. Madni discloses the at least one sensor is a piezoelectric and/or piezoresistive sensor comprising at least one suspended beam between the foot and the support (Figs. 1-2, piezoelectric driving and piezoelectric or piezoresistive sensing; ¶¶ [0017]-[0035], [0041]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Aziz or Aziz in view of Dufour by providing the at least one sensor is a piezoelectric and/or piezoresistive sensor comprising at least one suspended beam between the foot and the support as in Madni in order to provide for a well-known alternative to capacitive sensing.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aziz or Aziz in view of Dufour as applied to claim 1, in view of US 20150020590 to Painter.
Regarding Claim 10, Aziz or Aziz in view of Dufour discloses the microelectromechanical accelerometer according to claim 1. However, Aziz and Dufour do not explicitly disclose the at least one sensor comprises an optical resonator arranged with respect to the mobile portion in such a way that the mobile portion is located at least partially in the evanescent field of the optical resonator at least in the detection direction, at least one injector for injecting a light signal into the resonator and at least one collector for collecting a light signal coming from the optical resonator. Painter discloses the at least one sensor comprises an optical resonator arranged with respect to the mobile portion in such a way that the mobile portion is located at least partially in the evanescent field of the optical resonator at least in the detection direction (Figs. 1-3, mass structure 222 with zipper cavity structure 220 including two patterned photonic crystal nanobeams; ¶¶ [0023]-[0044]), at least one injector for injecting a light signal into the resonator  (Figs. 1-3, light source directed at zipper cavity structure 220; ¶¶ [0023]-[0044]), and at least one collector for collecting a light signal coming from the optical resonator (Figs. 1-3, optical transmission through or reflection from the photonic crystal cavity may be monitored via an evanescently coupled fiber taper waveguide; ¶¶ [0023]-[0044]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Aziz or Aziz in view of Dufour by providing the at least one sensor comprises an optical resonator arranged with respect to the mobile portion in such a way that the mobile portion is located at least partially in the evanescent field of the optical resonator at least in the detection direction, at least one injector for injecting a light signal into the resonator and at least one collector for collecting a light signal coming from the optical resonator as in Painter in order to provide for improved detection accuracy.

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. Aziz discloses the amended subject matter as well as Dufour.
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852